     Case 2:20-cv-02047-JCM-VCF Document 10 Filed 12/23/20 Page 1 of 3



 1   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
     3800 Howard Hughes Drive, Suite 500
 3   Las Vegas, Nevada 89169
     E-mail: jthompson@clarkhill.com
 4   Telephone: (702) 862-8300
     Facsimile: (702) 862-8400
 5   Attorney for Defendant
     Equifax Information Services LLC
 6

 7

 8                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 9
     CAROL HAGERMAN,                  )                     Case No. 2:20-cv-02047-JCM-VCF
10                                    )
                                      )
11                       Plaintiff,   )
                                      )
12   vs.                              )                     JOINT MOTION FOR EXTENSION OF
                                      )                     TIME FOR DEFENDANT EQUIFAX
13                                    )                     INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC )
     and BANK OF AMERICA N.A.,                              FILE ANSWER
14                                    )
                                      )
                                      )                     SECOND REQUEST
15                       Defendants.
                                      )
16

17           Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21
     move or otherwise respond to the Complaint in this action is extended from December 31, 2020
22
     through and including February 1, 2021. The request was made by Equifax so that it can have an
23

24   opportunity to collect and review its internal files pertaining to the allegations in the

25   ///

26   ///
27
     ///
28



     ClarkHill\95782\337215\261603437.v1-12/23/20
     Case 2:20-cv-02047-JCM-VCF Document 10 Filed 12/23/20 Page 2 of 3



 1   Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to cause
 2   delay.
 3
              Respectfully submitted, this 23rd day of December, 2020.
 4

 5
     CLARK HILL PLLC                                      Services LLC
 6                                                        No opposition
     By: /s/ Jeremy J. Thompson
 7   Jeremy J. Thompson                                    /s/ Michael Kind
     Nevada Bar No. 12503                                 Michael Kind, Esq.
 8   3800 Howard Hughes Pkwy,                             Nevada Bar No. 13903
     Suite 500                                            KIND LAW
 9   Las Vegas, NV 89169                                  8860 South Maryland Parkway, Suite 106
     Tel: (702) 862-8300                                  Las Vegas, NV 89123
10
     Fax: (702) 862-8400                                  Phone: (702) 337-2322
11   Email: jthompson@clarkhill.com                       Fax: (702) 329-5881
                                                          Email: mk@kindlaw.com
12   Attorney for Defendant Equifax Information
13                                                        George Haines, Esq.
                                                          Nevada Bar No. 9411
14                                                        HAINES & KRIEGER, LLC
                                                          8985 S. Eastern Ave., Suite 350
15                                                        Henderson, NV 89123
                                                          Phone: (702) 880-5554
16                                                        Fax: (702) 385-5518
17
                                                          Attorneys for Plaintiff
18

19
     IT IS SO ORDERED:
20

21
     __________________________
22   United States Magistrate Judge
                 12-23-2020
23   DATED: __________________
24

25

26

27

28

                                                    -2-
     ClarkHill\95782\337215\261603437.v1-12/23/20
     Case 2:20-cv-02047-JCM-VCF Document 10 Filed 12/23/20 Page 3 of 3



 1                                         CERTIFICATE OF SERVICE
 2
             I hereby certify that a true and exact copy of the foregoing has been served this 23rd day of
 3
     December, 2020, via CM/ECF, upon all counsel of record:
 4

 5

 6                                                  By: /s/ Jeremy J. Thompson
                                                    Jeremy J. Thompson
 7                                                  Nevada Bar No. 12503
                                                    3800 Howard Hughes Pkwy, Suite 500
 8                                                  Las Vegas, NV 89169
                                                    Tel: (702) 862-8300
 9                                                  Fax: (702) 862-8400
10                                                  Email: jthompson@clarkhill.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-
     ClarkHill\95782\337215\261603437.v1-12/23/20
